           Case 1:19-cv-02751-GLR Document 58 Filed 03/25/21 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND
        Chambers of                                                       101 West Lombard Street
   George L. Russell, III                                                 Baltimore, Maryland 21201
 United States District Judge                                                   410-962-4055

                                         March 25, 2021

MEMORANDUM TO COUNSEL RE:                            Lighting Retrofit International, LLC v.
                                                     Constellation NewEnergy, Inc., et al.
                                                     Civil Action No. GLR-19-2751

Dear Counsel:

         On November 30, 2020, Plaintiff/Counter-Defendant Lighting Retrofit International, LLC
(“LRI”) filed a Motion to Birfurcate (ECF No. 44). Specifically, LRI sought to bifurcate the dispute
to separate two distinct portions of a construction project, referred to as “ECM 1” and “ECM 2.”
(Mot. Bifurcate at 1, ECF No. 44). LRI explained that discovery regarding the ECM 2 portion of
the project is “nowhere close to complete” and cannot possibly be completed until the resolution
of certain work that it expects will continue through June 2021. (Id. at 1–2). Meanwhile, LRI
asserts that the ECM 1 claims are ripe and “can proceed to trial as [a] distinct part of this case.”
(Id. at 2).

        Defendant/Counter-Plaintiff Constellation NewEnergy, Inc. (“Constellation”), filed a
Response on December 16, 2020 (ECF No. 47). In its Response, Constellation indicated that the
parties “agree that bifurcation of proceedings with respect to ECM-1 and EMC-2 on the FCC
Coleman project is warranted.” (Resp. Mot. Bifurcate at 1, ECF No. 47). Constellation indicated
that the parties intended to submit “a joint proposed order on bifurcation as an attachment to the
Joint Status Report that will be submitted to the Court on Friday, December 18, 2020.” (Id.).

        As promised, the parties submitted a Joint Status Report on December 18, 2020, with an
enclosed proposed order on bifurcation (ECF No. 48). The Court entered the proposed order on
December 22, 2020 (ECF No. 49). Although the Order does not expressly reference LRI’s Motion
for Bifurcation, the Order has the effect of resolving the Motion.

       Accordingly, the Court will DENY LRI’s Motion to Birfurcate (ECF No. 44) without
prejudice as moot. Despite the informal nature of this memorandum, it shall constitute an Order of
the Court, and the Clerk is directed to docket it accordingly.


                                              Very truly yours,

                                                        /s/
                                              George L. Russell, III
                                              United States District Judge
